Respondent was admitted to the Bar by this court on May 12, 1955 and maintains an office for the practice of law in the City of Albany. In this proceeding to discipline him for professional misconduct, petitioner moves to confirm the report of the referee to whom the issues were referred. The motion is unopposed. The referee found that respondent commingled and converted up to $1,000 representing his client’s share of a settlement draft (charge I); deposited the client’s funds in a bank account that was not identifiable as one maintained for the deposit of clients’ funds (charge II); and issued checks that were returned for insufficient funds (charge III). In sustaining charge I, the referee rejected respondent’s contention that he inadvertently used moneys in his checking account which belonged to his client. The evidence in the record supports the findings of the referee. Therefore, petitioner’s motion to confirm the report is granted. In determining an appropriate sanction for respondent’s misconduct, we note that he admitted at the hearing before the referee that he owes $1,000 to his former client but stated that he does not presently possess sufficient funds to repay her. Under all the circumstances, we have concluded that respondent should be suspended from the practice of law for a period of six months. Respondent suspended for a period of six months, the date of commencement to be fixed in the order to be entered hereon. Sweeney, J. P., Main, Mikoll, Yesawich, Jr., and Levine, JJ., concur.